Citation Nr: 1410378	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-32 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for bilateral hearing loss prior to August 27, 2012, and in excess of 40 percent thereafter.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued the Veteran's 20 percent disability rating for bilateral hearing loss.  Thereafter, in an August 2009 rating decision, the RO increased the disability rating to 30 percent, effective April 18, 2007.  Despite the assignment of an increased disability evaluation for this disability, the issue remains in appellate status because the Veteran has continued to express disagreement with the assigned ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2012, the Veteran testified during a Board video conference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  During the hearing, the Veteran requested that the record be held open for an additional 30 days to allow him to submit additional medical evidence.  See 38 C.F.R. § 20.709 (2013).  However, no additional evidence was received.

In October 2013, the Board remanded the Veteran's claim for an increased disability for bilateral hearing loss to afford him an additional VA examination.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a disability rating in excess of 10 percent for service-connected depressive disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See Board hearing transcript, April 2012.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  The Veteran will be notified if additional action is required on his part.


FINDINGS OF FACT

1.  For the period prior to August 27, 2012, the Veteran's bilateral hearing loss was manifested by no greater than Level VII hearing acuity in the right ear, and Level VI hearing acuity in the left ear.

2.  For the period beginning August 27, 2012, the Veteran's bilateral hearing loss has been manifested by no greater than Level VII hearing acuity in the right ear, and Level VI hearing acuity in the left ear.


CONCLUSION OF LAWS

1.  For the period prior to August 27, 2012, the criteria for a disability evaluation of 30 percent were not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  Beginning August 27, 2012, the criteria for a disability evaluation in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in May 2007, which informed him of his duty and the VA's duty for obtaining evidence and specified the requirements for substantiating a claim of entitlement to an increased rating.  In addition, the letter met the notification requirements set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service and pertinent post-service treatment records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's VA treatment reports and lay statements have been obtained.  Review of the examination reports shows that the examiners reviewed the pertinent evidence of record, elicited from the Veteran his history of hearing loss symptomatology, and provided clinical findings detailing the results of their examinations.  For these reasons, the Board concludes that the examination reports are adequate upon which to base a decision in this case.

In addition, although the Board requested and obtained the appellant's medical treatment records from the Social Security Administration, a review of these records reveals no information concerning treatment for bilateral hearing loss that is not already of record.

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Further, as noted above, in April 2012, the Veteran was affording a hearing before the Board.  In in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 
38 C.F.R. 3.103(c)(2) requires that the Judge or AVLJ who chairs a hearing fully explain the issues, and suggest the submission of evidence that may have been overlooked.  The Board concludes that the hearing was held in compliance with the provisions of Bryant.  Additionally, a review of the record reveals no assertion, by the Veteran or his service organization representative, that VA or the AVLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the hearing.  The Veteran's statements, as well as those of his representative, also demonstrate actual knowledge of the elements and evidence necessary to substantiate his claim because the statements focused on the evidence and elements necessary to substantiate such claim.  As such, the Board finds that the AVLJ complied with the duties set forth in Bryant, and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, No. 11-1253 (Vet. App. Oct. 16, 2012).

Applicable laws and regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate Diagnostic Codes ("DCs") identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 (2013).  

The current rating criteria include an alternate method of rating certain patterns of hearing using Table VIA as provided in 38 C.F.R. § 4.86 (puretone thresholds of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz, or puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz); or where an examiner certified that speech discrimination testing is not appropriate.  38 C.F.R. §§ 4.85(c), 4.86. 

By way of background, the Veteran applied for an increased rating in April 2007.  Although a VA/QTC audiology examination was scheduled for May 2007, the Veteran failed to appear for the examination.  Of record, however, is an August 2006 VA audiometry examination report, which revealed puretone thresholds as follows:


    HERTZ




1000
2000
3000
4000
RIGHT
70
80
80
70
LEFT
70
80
80
75

Speech recognition was 90 percent in the right ear and 84 percent in the left ear.  The puretone average was 75 for the right ear, and 77 for the left ear.  Using Table VII of 38 C.F.R. § 4.85, this results in the assignment of a hearing acuity of Level III in the right ear and a Level III in the left ear.  However, because the Veteran has an exceptional pattern of hearing impairment, per 38 C.F.R. § 4.86(a), using Table VIA, this results in a higher assignment of a hearing acuity of Level VI in the right ear, and Level VII in the left ear.  This results in in a disability evaluation of 30 under 38 C.F.R. § 4.85, Table VII.  Although the examination took place in August 2006, because the Veteran's increased rating request was not received until April 18, 2007, that is the earliest date upon which the 30 percent rating may be effective.
In July 2009, the Veteran was afforded another VA audiometry examination, at which time, puretone thresholds were as follows:

  
    HERTZ




1000
2000
3000
4000
RIGHT
70
80
80
80
LEFT
70
80
75
70

Speech recognition ability was 76 percent for the right ear, and 86 percent for the left ear.  The puretone average was 78 for the right ear, and 74 for the left ear.  Using Table VIA of 38 C.F.R. § 4.85, this resulted in the assignment of a hearing acuity of Level VII in the right ear, and Level VI in the left ear, resulting in a continued disability evaluation of 30 percent under 38 C.F.R. § 4.85, Table VII.  

In Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the Board observes that, on his Form VA 9 (Appeal to the Board), the Veteran claimed that the previous VA examiners had not taken into account the effect of his bilateral hearing loss on his daily functioning.  According, in February 2011, the Veteran was afforded another VA audiology examination, at which time, puretone thresholds were as follows:

  
    HERTZ




1000
2000
3000
4000
RIGHT
70
80
80
80
LEFT
70
80
70
70

Speech recognition ability was 74 percent for the right ear, and 76 percent for the left ear.  The puretone average was 78 for the right ear, and 73 for the left ear.  Again, using Table VIA of 38 C.F.R. § 4.85, this resulted in the assignment of a hearing acuity of Level VII in the right ear, and Level VI in the left ear, resulting in a continued disability evaluation of 30 percent under 38 C.F.R. § 4.85, Table VII.  The audiologist concluded that, if the Veteran did not use his hearing aids, he would miss a lot of spoken messages.  He further observed that, even with the use of hearing aids, he would experience difficulty conversing in group situations in the presence of background noise.  He added that, in a work setting, the Veteran would have difficulty understanding speech (such as instructions from a supervisor or discussions with co-workers) in any condition other than face-to-face in a mostly quiet room with adequate lighting, and at a distance no greater than 4-6 feet.

During the Veteran's April 2012 hearing before the Board, he reported that his bilateral hearing loss had increased in severity.  Accordingly, in August 2012, he underwent another VA audiometry examination, in which puretone thresholds were as follows:

  
    HERTZ




1000
2000
3000
4000
RIGHT
70
80
85
80
LEFT
75
80
75
70

Speech recognition ability was 56 percent for the right ear, and 60 percent for the left ear.  The puretone average was 79 for the right ear, and 75 for the left ear.  Using Table VIA of 38 C.F.R. § 4.85, this again resulted in the assignment of a hearing acuity of Level VII in the right ear, and Level VI in the left ear.  The Board observes, however, that although this resulted in a continued disability evaluation of 30 percent under 38 C.F.R. § 4.85, Table VII, the RO appears to have afforded the Veteran the benefit of the doubt regarding his complaints of significant hearing difficulty during conversations and granted a disability evaluation of 40 percent.

Although the VA treatment reports dated January 2010 show that the Veteran received treatment for his bilateral hearing loss in the form of a new hearing aid fitting, there is no indication that an audiometry examination was performed.  

Based on these findings, the Board concludes that, for the period prior to August 27, 2012, the criteria for a disability evaluation in excess of 30 percent for bilateral hearing loss were not met.  However, for the period August 27, 2012 forward, the criteria for a disability evaluation in excess of 40 percent for bilateral hearing loss were not met.  

In addition to the medical evidence of record, the Board acknowledges the Veteran's contention that he should be afforded a higher disability evaluation.  In this regard, the Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Again, however, the Board notes that the ratings for disability compensation for hearing loss are generally determined by the mechanical application of the criteria in Tables VI and VII, except, for example, to the extent that extraschedular rating is required.  In this regard, the Board has considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Board concludes that the Veteran's service-connected bilateral hearing loss disorder is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  Although, in its October 2013 remand, the Board requested that the RO consider a referral for extraschedular consideration, the RO determined that such a request was not warranted.  The threshold determination in a Thun analysis, therefore, is not met.  Here, the Veteran's disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by his disability.  However, because the Veteran has alleged that he is unable to find work due to his bilateral hearing loss, the Board will consider whether a TDIU is warranted in the REMAND portion of the decision below.

In summary, the Board finds that, for the period prior to August 27, 2012, the criteria for a disability evaluation in excess of 30 percent for bilateral hearing loss were not met; for the period August 27, 2012 forward, the criteria for a disability evaluation in excess of 40 percent have not been met.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

For the period April 18, 2007 to August 26, 2012, entitlement to a disability evaluation in excess of 30 percent, for bilateral hearing loss, is denied.  

For the period beginning August 27, 2012, entitlement to a disability evaluation in excess of 40 percent for bilateral hearing loss is denied.  


REMAND

The Veteran contends that, as a result of his bilateral hearing loss disability, he is no longer employable.  He has therefore raised the issue of TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  

In this case, as noted above, the record indicates that the Veteran is currently unemployed.  While the appellant has been afforded several VA examinations pursuant to his claim of entitlement to an increased evaluation for his bilateral hearing loss disability, an opinion as to the effect of all of his service-connected disabilities on his employability has not been rendered.  The Board therefore finds that the appellant should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially-gainful employment as a result of his service-connected bilateral hearing loss and/or other service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance and afford the Veteran the opportunity to request a hearing on the claim for TDIU and to submit additional evidence documenting the effect his service-connected bilateral hearing loss, tinnitus and depressive disorder have on his occupational and daily activities of living.

2.  Copies of updated VA treatment records should be obtained and added to the electronic record.  Any negative reply should also be added to the electronic record. 

3.  Following completion of the above, the RO/AMC should then schedule the Veteran for an appropriate VA examination to determine the effect of all of his service-connected disabilities on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure or maintain substantially-gainful employment solely as a result of his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed.

4.  Thereafter, the RO/AMC should review the claims folder to ensure that the foregoing requested development has been completed.  If not, corrective action should be implemented.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Following the aforementioned, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


